DISSENTING OPINION
By HORNBECK, PJ.
I agree in the main with the opinion of Judge Barnes but differ as set forth.
Coming to the evidence, a careful reading of the record is convincing almost to a degree of certainty that, after the plaintiff had completed the improvement and work to be done under the contracts, there arose a friendly dispute between the parties to the contract respecting the quality of Certain work done by the plaintiff; that this dispute related to three items: tl) The condition of sod which had been laid in midsummer of 1.920 at the request of defendant and the condition of which was in doubt at the time of the dispute; (2) Certain places in the roadway which had raised up and which it was the claim of plaintiff would eventually settle down and be-satisfactory. (3) About 50 feet of curb which had been damaged and 500 to 600- feet of sidewalk which had .cracked. It is probable from the evidence that no other disputes than those heretofore- enumerated were called to the attention of the arbitrators. It is established that the arbitrators determined that $1500.00 of the total contract price due the plaintiff should be held by the defendant awaiting subsequent developments respecting the three items which were heretofore enumerated.
It was determined that the thousand dollars representative of the amount due for the placing of the sod should be held until the spring next following the award of the arbitrators and that if the sod then was satisfactory, the thousand dollars should be paid. It is true that the arbitrators did not so find but it clearly-appears that the sod was properly laid;" that it did come out satisfactorily in the following 'spring and that the plaintiff should be paid for this work under his contract. Thus, it was established that to the extent of a thousand dollars at least,' the plaintiff was entitled, under a fair consideration of the evidence, to a verdict at the hands of the jury upon the prayer of the amended petition and any other determination by the jury on this subject was manifestly against the weight of the evidence. All the witnesses who testified, excepting the defendant, are agreed respecting the purpose of withholding the $1500.00 and that $1000.00 related to the sod and the defendant does not claim that the sod was not per contract but says that he understood that the $1500.00 which was the subject matter of the award was to be retained by him and considered as a credit upon the total amount due under the contract. This is given as his understanding but there is .nothing save his recollection to support the claim.
Respecting the second item of the award if this alone was involved would not be *633disposed to disturb the verdict of the jury, finding against the plaintiff.
As to the third- item it is definitely established that the amount which the plaintiff offered to credit defendant on the contract price was the reasonable cost of full replacement of that portion of the curb and sidewalk under consideration.
As we interpret Judge Barnes’ decision he is of opinion that the right of plaintiff to recover depended upon proof of his full compliance with the terms of the contracts and that, inasmuch as there was no sum in the verdict returned for the plaintiff, it is tantamount to a determination that the contracts were not substantially performed and that the difference between the sum paid plaintiff and the amount of the contract price represents the damage allowed defendant on his counter-claim.
Upon this theory, though the form of verdict would be proper, I would say that as returned it is manifestly against the weight of the evidence. But I am further of opinion that on the pleadings and especially oh the evidence — and the trial was not closely confined to the pleadings — the jury could and should properly have found a sum due plaintiff upon the settlement plead in the petition, though it did not find full compliance by the plaintiff with the terms of the contracts. If this were done then, upon the counter-claim or set-off, the jury on the pleadings, though not properly on the evidence, could have found for the defendant and a form of verdict responding to the issues- joined between the parties on their respective claims should have been submitted to the jury.
The 'form of verdict of the jury is a finding that there is nothing due the plaintiff from the defendant on his cause of action against the defendant and that there is nothing due the defendant upon his cause of action against the plaintiff. It is urged that this verdict might have been reached by a finding of a sum' due the plaintiff from the defendant and á sum due from defendant to the plaintiff, the one counterbalancing the other.
I cannot take this view of the finding of the jury. It seems to bear but one interpretation, namely, that upon- the claim of the plaintiff against the deféndant the jury found no amount due. The form of verdict returned by the jury is proper, in part, in cases wherein there is a claim upon a petition and a counter-claim upon answer and cross petition. - ■
The approved form is to permit a finding for a plaintiff or defendant upon issues joined on the petition and for the defendant or plaintiff upon the issues joined on the answer and cross petition and a finding of the difference in favor of one or the other. The form used in this case tests the determination of the jury as definitely as the usual form and it must be interpreted to the effect that there was a finding in no amount for the plaintiff on the issues joined on the cause of action of plaintiff. Insofar as the verdict finds that there is nothing due the plaintiff, it is manifestly •against the weight of the evidence and upon that ground the judgment should be set aside and the cause remanded for a new trial.